         Case 2:20-cr-00145-APG-EJY Document 38 Filed 04/27/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Antione Thomas

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-CR-145-APG-EJY

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                    (First Request)
14   ANTIONE THOMAS,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Allison Reese, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Raquel Lazo, Assistant Federal Public Defender, counsel for Antione Thomas, that the
21   Sentencing Hearing currently scheduled on May 26, 2021 at 2:00 pm, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than forty-five (45) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel requires additional time to meet and confer with Mr. Thomas
25   regarding the presentence investigation report and to prepare formal objections.
26
         Case 2:20-cr-00145-APG-EJY Document 38 Filed 04/27/21 Page 2 of 3




 1          2.     Additionally, government counsel has a conflict with the currently scheduled
 2   sentencing date.
 3          3.     The defendant is in custody and agrees with the need for the continuance.
 4          4.     The parties agree to the continuance.
 5          This is the first request for a continuance of the sentencing hearing.
 6          DATED this 26th day of April, 2021.
 7
 8    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
 9
10       /s/ Raquel Lazo                                 /s/ Allison Reese
      By_____________________________                 By_____________________________
11    RAQUEL LAZO                                     ALLISON REESE
      Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:20-cr-00145-APG-EJY Document 38 Filed 04/27/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:20-CR-145-APG-EJY
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     ANTIONE THOMAS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Wednesday, May 26, 2021 at 2:00 p.m., be vacated and continued to ________________
                                                                        July 21, 2021   at the

12            4 00 __.m.;
     hour of ___:___ p    or to a time and date convenient to the court. (Courtroom 6C)

13          DATED this 27th
                       ___ day of April, 2021.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
